Citation Nr: 0209297	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  94-36 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for peripheral 
neuropathy.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, including paranoid personality.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1955 to April 
1958.  

In January 1983, the Board of Veterans' Appeals (Board) 
denied service connection for peripheral neuropathy and an 
acquired psychiatric disorder, including paranoid 
personality.  The veteran and his representative were 
furnished a copy of that decision.  

This matter comes before the Board on appeal from an April 
1993 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claims of 
service connection for peripheral neuropathy and an acquired 
psychiatric disorder, including a paranoid personality.  A 
personal hearing at the RO was held in October 1995.  A 
personal hearing before the undersigned member of the Board 
was held in Washington, D.C. in May 2000.  The Board remanded 
the appeal to the RO for additional development in September 
2000.  

In the September 2000 remand, the Board referred, for 
appropriate action, the issue of service connection for 
calluses, which the veteran raised at the hearing in May 
2000.  On review of the record, it does not appear that the 
RO has taken any action on this matter.  The Board again 
brings this matter to the attention of the RO for appropriate 
action.  

A Motion for Reconsideration of the January 1983 Board 
decision was filed with the Board in March 2002.  In July 
2002, the Board denied the Motion for Reconsideration and the 
veteran and his representative were so notified.  


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy and an 
acquired psychiatric disorder, including a paranoid 
personality, was denied by the Board in January 1983.  

2.  The additional evidence received since the January 1983 
Board decision is either cumulative of evidence already of 
record or is not so significant that it must be considered 
with all the evidence of record.  


CONCLUSIONS OF LAW

1.  The January 1983 Board decision which denied service 
connection for peripheral neuropathy and an acquired 
psychiatric disorder, including a paranoid personality is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2001).  

2.  New and material evidence has not been submitted to 
reopen the claims of service connection for peripheral 
neuropathy and an acquired psychiatric disorder, including a 
paranoid personality.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.156(a), 
3.159, 3.326, 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA As a preliminary matter, the Board points out that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, which, 
among other things, eliminates the well grounded claim 
requirement, and redefines VA's obligations with respect to 
notifying and assisting a claimant.  See Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2099 (2000) (codified, as amended, at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Pertinent regulations that implement the Act were finalized.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
promulgated at 38 C.F.R. §§ 3.102, 3.156 and 3.159).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on each of the claims on appeal has been 
accomplished.  As a preliminary matter, it is noted that the 
provisions of the VCAA do apply to claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C. § 5108.  A person attempting to reopen 
a claim is a claimant under chapter 51 of title 38, U.S. 
Code, and 38 C.F.R. § 3.159(b) applies to claims for benefits 
governed by 38 C.F.R. Part 3, which includes claims to 
reopen.  See 38 C.F.R. §§ 3.155(c), 3.156.  However, the VCAA 
specifically provides that nothing in section 5103A "shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured."  38 U.S.C.A. § 5103A.

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute have been complied with.  Specifically, both 
the veteran and his representative were notified on several 
occasions during the pendency of this appeal of the evidence 
necessary to substantiate his claims.  Most recently, in July 
2001, the veteran was asked to complete Authorization for 
Release of Information forms so that VA could attempt to 
obtain pertinent information from sources identified by the 
veteran.  The veteran did not respond to the request.  

Also, a Supplemental Statement of the Case in October 2001 
provided to the veteran and his representative specifically 
satisfy the requirement at Section 5103 of the new statute in 
that it clearly notified the interested parties of the 
evidence necessary to substantiate the claims; that is, what 
constitutes new and material evidence.  The Board finds that 
the duties to assist provided under the new statute at 
Section 5103A have also been fulfilled, to the extent 
possible, in that attempts were made to obtain pertinent 
evidence and records identified by the veteran as plausibly 
relevant to his pending claims.  The veteran testified before 
the undersigned member of the Board in May 2000 that three 
physician's who treated him for the disabilities now at issue 
on appeal after he was discharged from service have passed 
away and that he was not aware of any other sources from 
which additional evidence, such as private medial records, 
could be obtained.  

Also, in a claim for disability compensation under VCAA, VA 
will provide for a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  In the 
instant case, there is no evidence that the disabilities at 
issue may be associated with the claimant's military service.  
Therefore, VA has no duty to provide the veteran an 
examination.  38 U.S.C.A. § 5103A(d)(1).

Lastly, the Board notes that the veteran's service medical 
records were apparently destroyed by fire and are unavailable 
for review.  (See response from the National Personal Records 
Center (NPRC) dated in April 1976.)  The RO made numerous 
attempts to obtain all of the veteran's service medical 
records from the NPRC and from the Office of the Surgeon 
General.  A response from Headquarters, Martin Army Hospital, 
Ft. Benning, in February 1976 indicated that all inpatient 
records prior to 1971 and all outpatient records prior to 
1973 were retired to the NPRC.  A response from Registrar of 
the Base Hospital at Ft. Knox in February 1976 was that there 
were no records pertaining to the veteran.  The RO attempted 
to obtain records from the veteran's unit, but was unable to 
verify any of the units the veteran identified that he was 
assigned to at Fr. Benning or Ft Knox.  (See response from 
NPRC, dated in June 1976.)  

In December 1995 and June 1996, the NPRC reported that there 
were no SGO or medical/clinical records for the veteran.  The 
126th Tank Company (which the veteran identified as the unit 
he was assigned to when he was treated at Ft. Benning) was at 
Ft Eustes, Virginia and not at Ft. Benning in August 1956.  A 
search of outpatient records at Ft. Benning from August 1 to 
November 1, 1956 showed no remarks pertaining to the veteran.  
The NPRC indicated that the veteran would have to provide 
more specific information in order to conduct further 
research.  The veteran was advised that he needed to provide 
specific information by letter in January 1998.  Letters were 
received from the veteran in July 2000 and March 2001, but 
they did not include any additional information which would 
aid in the research of his claim.  

The RO also attempted to obtain medical records from the 
Cleveland VAMC for treatment he now claims to have received 
in 1958.  A response from that facility in November 1995 was 
that there were no records pertaining to the veteran at that 
facility.  (The Board points out that the veteran 
specifically denied receiving medical attention at any VA 
facility prior to 1974 when he testified at the RO in July 
1980.)  Also, a response to an inquiry for records from State 
Hospital in Cuyahoga Falls, Ohio (where the veteran reported 
treatment for marital problems in the early 1960's) was to 
the effect that there was no record of the veteran in the 
computer or master patient index.  It was also noted that 
they no longer kept records from the 1950's and 1960's.  In 
light of the above, the Board is satisfied that there are no 
additional records within the control of the VA or any other 
identified governmental agencies pertinent to the veteran's 
claim.  As such, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159). 

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO, aware of this heightened duty to assist, notified the 
veteran of alternate sources of evidence that may be utilized 
in fire-related cases.  (See letter dated in November 2000.)   

Every effort has been made assist the veteran to obtain 
evidence from all identified sources.  No reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  Thus, the VA has met 
its duty to notify and assist under the VCAA.  See 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Accordingly, it is concluded that the veteran would not be 
prejudiced by the Board proceeding with the adjudication of 
his claim for increase. 

Finality

Service connection for peripheral neuropathy and an acquired 
psychiatric disorder, including paranoid personality were 
denied by the Board in January 1983.    Therefore, the laws 
and regulations governing finality and reopening of 
previously disallowed claims are pertinent in the 
consideration of the issues on appeal.

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the appellant did request reconsideration of the 
Board's decision, but that request was denied in July 2001.  
No other exception to finality applies.  Hence, the decision 
is final as to the evidence then of record.  Id.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


New and Material Evidence

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  As the claim was filed before 
August 29, 2001, the version that appears in the 2001 edition 
of Title 38 of the Code of Federal Regulations is 
controlling.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The evidence of record at the time of the Board decision in 
January 1983 included several VA medical reports for 
treatment and hospitalization from 1975 to 1981, a transcript 
of the veteran's testimony at a personal hearing at the RO in 
July 1980, a statement from a private physician, J. R. 
Glover, M.D., and a November 1975 VA examination report.  

A VA hospital summary report shows the veteran was 
hospitalized from August to October 1975.  The reason for his 
admission was indicated as "being financially exhausted."  
The diagnosis was paranoid personality.  

The November 1975 VA examination report noted that the 
veteran reported that he was hit on both sides of his chest 
and developed calluses under both arms during service.  He 
also reported a whiplash injury from an automobile accident 
in 1962.  His main complaint was that he felt numb all over 
for the last 10 days, especially on the dorsum of the left 
thumb.  The report noted that the veteran was recently 
hospitalized for severe mental trouble.  His thinking was 
very disorganized but his memory was good, and he could 
remember everything he had done over the last 18 years.  
Examination of the veteran's chest and arms showed no 
limitation of motion or function.  There was no definite 
cause for the numbness in his thumb.  The impression included 
severe paranoid state and no evidence of physical impairment 
of function.  

A VA outpatient report, dated in February 1977, shows the 
veteran was transferred from a private medical facility after 
jumping from a third floor apartment to avoid a fire.  An 
examination was entirely normal except for pain on palpation 
of the right pubic ramus which was aggravated by right hip 
motion, and slight tenderness of the lumbosacral spine in the 
L-1 vertebrae area.  X-ray studies of the right shoulder, 
right pelvis, right hip, and lumbosacral spine were entirely 
normal, but it was felt that the veteran may have suffered a 
hairline fracture of the right pubic ramus.  

At the personal hearing at the RO in July 1980, the veteran 
testified that he was hospitalized at Ft. Benning and later 
at Ft. Knox for a lower neuropathy condition because of 
fallen arches and swelling in his leg muscles.  (T p.2).  The 
veteran testified that he was treated by his family physician 
(Dr. Glover) in 1958 and 1959, and was given white socks to 
wear with his orthopedic shoes, and ace bandages to wrap 
around his legs.  The veteran reported that he was 
hospitalized for about 15 days in 1962 because of marital 
problems.  He also testified that, except for his family 
doctor, Dr. Glover, he did not seek medical attention for any 
neurological or psychiatric problems from the VA or any other 
medical care provider until 1974 and 1975.  (T p.5).  

A VA hospital summary report in December 1980 shows that the 
veteran was seen for peripheral neuropathy of the left lower 
extremity.  The report noted a history of paranoid 
schizophrenia and a diagnosis of peroneal palsy of unknown 
etiology, based on nerve conduction/EMG studies in 1977.  The 
examiner indicated that any history obtained from the veteran 
was unreliable.  He noted that the veteran reported that he 
was unconscious for 2-3 weeks after jumping from a burning 
two-story building some years earlier, and that when he woke 
up, he was a paraplegic.  The examiner also noted other 
historical inaccuracies which were not borne out by the 
evidence of record.  

A letter from J. R. Glover, M.D., dated and received in 
October 1981, indicated that the veteran had two office 
visits in 1958, one visit in 1959, and one visit in 1960.  
The diagnoses for all visits were "lumbosacral instability 
and lumbar radiculitis."  Dr. Glover stated that the veteran 
reported that he had this problem since he was in service.  

The decision by the Board in January 1983 denied service 
connection for peripheral neuropathy and an acquired 
psychiatric disorder, including a paranoid personality on a 
de novo basis.  In that decision, the Board made the 
following finding of fact:  

Peripheral neuropathy and a psychiatric 
disability were not present during active 
duty or for many years thereafter.  

Based upon this finding of fact the Board reached the 
following pertinent conclusion of law:  

Peripheral neuropathy, with sensory loss 
in the left radial nerve distribution, 
and a psychiatric disorder, classified as 
paranoid personality, were not incurred 
in or aggravated by service and an 
organic disease of the nervous system and 
a psychosis may not be presumed to have 
been so incurred.  38 U.S.C. §§ 312, 313, 
331, 337; 38 C.F.R. § 3.307).

In summary, the Board denied service connection for 
peripheral neuropathy and an acquired psychiatric disorder in 
January 1983 on the basis that the disabilities were first 
shown many years after the veteran was discharged from 
service, and that there was no competent medical evidence 
relating the disabilities to service.  

The evidence added to the record since the January 1983 Board 
decision includes numerous copies of VA and private medical 
records showing treatment from 1975 to 1996, and a transcript 
of the veteran's testimony presented at a personal hearing 
before the undersigned member of the Board sitting in 
Washington, D.C. in May 2000.  

The additional medical reports are essentially cumulative and 
redundant of information previously considered.  The evidence 
previously reviewed shows that the veteran was treated for 
transient peripheral neuropathy and an acquired psychiatric 
disorder, variously diagnosed as a paranoid personality and 
schizophrenia beginning in the mid-1970's.  The current 
evidence shows continued treatment for the same problems.  
However, the reports do not medically link the veteran's 
peripheral neuropathy or an acquired psychiatric disorder to 
service.  As a whole, the additional medical evidence does 
not offer any new probative information and is merely 
cumulative of evidence already of record.  

As to the veteran's testimony, lay persons are not competent 
to offer medical opinions, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current peripheral 
neuropathy or an acquired psychiatric disorder, including a 
paranoid personality, to service.  Accordingly, a basis to 
reopen the claims of service connection for peripheral 
neuropathy and an acquired psychiatric disorder, including a 
paranoid personality, have not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for peripheral neuropathy, 
the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder, including a paranoid personality, the appeal is 
denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

